Citation Nr: 1445681	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-39 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for neuropathy of the bilateral feet, to include as due to in-service herbicide exposure and to include as due to the service-connected chronic lumbar strain. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD), to include as due to in-service herbicide exposure and to include as due to the service-connected chronic lumbar strain.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for tinnitus, to include as due to in-service herbicide exposure.

6.  Entitlement to service connection for vertigo/inner ear disability.

7.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

8.  Entitlement to service connection for restless leg syndrome.

9.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1967 to December 1971, including service in Vietnam; he also had additional service in the United States Air Force Reserves from 1987 to 2003, including active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his October 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a November 2009 letter, the Veteran stated that he wished to withdraw his request for a Board hearing.  Thus, his Board hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In August 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, a November 2013 rating decision granted the Veteran's previously appealed claim of entitlement to service connection for a lumbar spine disorder.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).  However, as the AOJ did not grant the depression and anxiety that were part of the lumbar spine claim, the acquired psychiatric disorder claim remains on appeal.  In a March 2014 statement, the Veteran argued that his PTSD was part of his acquired psychiatric disorder claim.  The claim has been adjusted on the title page accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, upon remand, a subsequent August 2014 rating decision granted the Veteran's previously appealed claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham, 114 F.3d at 1156; see, too, 38 C.F.R. § 20.200.  The remaining issues on appeal were then returned to the Board for appellate disposition.

Further, in accordance with a March 2014 statement in which the Veteran alleged that several of his disorders on appeal were due to his in-service herbicide exposure, the Board has adjusted the issues on the title page accordingly.  See Clemons, 23 Vet. App. at 1.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) Entitlement to service connection for atrial fibrillation, to include as due to in-service herbicide exposure; (2) Entitlement to service connection for memory loss, to include as due to in-service herbicide exposure; (3) Entitlement to service connection for urethral stricture disease, to include as secondary to in-service herbicide exposure; and, (4) Entitlement to service connection for macular degeneration of the eyes, to include as due to in-service herbicide exposure, have been raised by the record in a March 2014 statement by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, in a June 2013 rating decision, the RO denied the Type II diabetes mellitus and neuropathy of the feet claims.  In March 2014, the Veteran submitted his disagreement with that decision and his intent to appeal (i.e., he submitted a Notice of Disagreement (NOD)).  If, after a valid NOD, VA fails to issue a SOC, the claim remains pending on appeal.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  To date, the RO has not issued a SOC on these claims.  Thus, the Board finds that these claims must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Additionally, the Veteran has not been provided with notice for his PTSD claim, to include notice of the revised PTSD regulations.  See 38 C.F.R. § 3.304(f) (2013).  The Veteran must be provided with this requisite notice before his acquired psychiatric disorder claim, to include PTSD, can be decided on the merits.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

Finally, in a recent March 2014 statement, the Veteran requested a local hearing with a Decision Review Officer (DRO) at the local RO in Waco, Texas, to testify on the issues currently on appeal.  To date, the Veteran has not been afforded this hearing.  Thus, this hearing must be scheduled before deciding his appeals.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 20.700 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's Type II diabetes mellitus and neuropathy of the feet claims.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of these claims.

2.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations.  See 38 C.F.R. § 3.304(f).  

3.  Schedule the Veteran for a local hearing at the RO with a DRO at the earliest opportunity for him to testify on his acquired psychiatric disorder, tinnitus, GERD, vertigo, hypertension, restless leg, and sleep apnea claims on appeal.  Notify the Veteran of the date, time and location of the hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have a hearing, or fails to report for it, also document this in his claims file.

4.  After the above actions have been completed, readjudicate the Veteran's acquired psychiatric disorder, tinnitus, GERD, vertigo, hypertension, restless leg, and sleep apnea claims on appeal.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

